MEMORANDUM *
Petitioner Jose Manuel Juarez appeals the district court’s revocation of his supervised release. He contends that the district court lacked jurisdiction to do so, an issue which we review de novo. See United States v. Garrett, 253 F.3d 443, 446 (9th Cir.2001).
“A district court’s jurisdiction to revoke supervised release can be extended beyond the term of supervision under § 3583(i), based upon a warrant issued during the term of supervision, only if the warrant was issued 'upon probable cause, supported by Oath or affirmation,’ as required by the Fourth Amendment.” United States v. Vargas-Amaya, 389 F.3d 901, 907 (9th Cir.2004). In this case, the Government conceded at oral argument that the April 18, 1999, warrant was defective because it was not properly supported by oath or affirmation. Because the warrant here was defective, the district court lacked jurisdiction to revoke Juarez’s supervised release. Accordingly, the judgment of the district court revoking Juarez’s term of supervised release and imposing an additional sentence is REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.